The mortgage, when the last $100 was loaned, was changed from a mortgage securing the payment of $547 to one securing the payment of $647, and was redelivered. The payment of this $100 was not a future advancement, as both the note and the mortgage, as changed, called for the payment of $647 — the exact amount which the mortgagee had loaned the mortgagor at the time of the redelivery of the mortgage. It is urged against the mortgage that it was not acknowledged and recorded in accordance with ss. 4 and 7 of c. 121 of the Gen. Sts. It was good between the original parties to it, and against others who had notice of it. Montgomery v. Dorion, 6 N.H. 250; Stevens v. Morse, 47 N.H. 532; Gooding v. Riley, 50 N.H. 400, 405; Sanborn *Page 441 
v. Robinson, 54 N.H. 239; Moore v. Kidder, 55 N.H. 488, 496; Adams v. Rice,65 N.H. 186.
The plaintiff had notice in his deed of the existence of the first mortgage and its amount, and took his mortgage claim upon the express stipulation that it was subject to the first mortgage, and that the first mortgage was given to secure a note of $647; and there is no reason why, in redeeming, he should be relieved from paying the full amount due on the $647 note. Flanders v. Jones, 30 N.H. 154, 161, 163; True v. Congdon,44 N.H. 48, 58.
Exception overruled.
CLARK, J., did not sit: the others concurred.